DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 11 December 2020 is acknowledged.  The traversal is on the ground(s) that 1) there is no prima facie case of reasonable explanation of the material differences of the two groups, and 2) the search and consideration of both groups does not provide a serious burden as required. This is not found persuasive.
For the first argument, the Examiner notes that Group I is a process and Group II is an apparatus. For an apparatus, patentable weight is not given for anything outside of the physical requirements of the apparatus. Thus, for example, the recitation in claim 13 that the plant is “for” producing olefins by conversion of an oxygenates-containing reactant mixture is not given patentable weight, because this does not add any structural limitation to said apparatus. The same is true for each step of the apparatus. Thus, as Examiner explained in the restriction requirement, the apparatus as claimed can be used for any reaction, including a process for dehydrogenation of paraffins to olefins, because the structural limitations of the apparatus do not require the oxygenate to olefin reaction, but merely things like serial reactors and means for introducing reactants, which can be used to introduce any reactants into any kind of reactor.
For the second argument, the Examiner notes that the MPEP 808.02 merely requires the examiner show by “appropriate explanation” one of the following, which 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
With regard to claim 1, the claim recites in line 3 “multi-stage” but then in lines 5 and 20 recites “multistage”. Either term is acceptable, but for consistency the same term should be used in each line.
With regard to claim 8, the claim recites “wherein the oxygenate partial pressure…” However, oxygenate partial pressure is not previously recited within the claims. Thus, for antecedent basis purposes, this should recite “wherein an oxygenate partial pressure…”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, 8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 2, the claim recites “supplied with reactant mixture substreams on the one hand and with steam streams and/or recycle streams on the other hand.” This is colloquial language, and it is unclear as to whether the recitations are alternatives or both recitations are required to be present. 
	For purposes of examination, the instant specification shows that all reaction sections are supplied with reactant mixture streams and with recycle streams (Fig. 2). Thus, this language will be interpreted as requiring that all sections are supplied with a) reactant mixture streams and b) steam and/or recycle streams. Appropriate clarification and correction is respectfully requested.
With regard to claims 6 and 10-12, the claims recite the term “preferably”. The phrase “preferably” is a relative term and renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
For purposes of examination, the broadest range in each claim will be used.
With regard to claim 8, the claim recites “inside the catalyst stage” However, there are two issues with this recitation. First, there is a lack of antecedent basis issue, because it is unclear what is meant by “catalyst stage” as this language is not previously recited. Second, claim 1 requires a plurality of reaction sections. Thus, if “catalyst stage” is intended to mean “reaction section”, the recitation also should state “at least one” rather than “the” because it would be unclear which reaction section is meant. 
For purposes of examination, “catalyst stage” will be interpreted as “reaction section” and “the” will be interpreted as “at least one” as this is the broadest reasonable interpretation of the phrase.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birke et al. (US 2014/0228609, cited on IDS 05 March 2020) (Birke ‘609) and Birke et al. (DE 102011014892).
US 2014/0018593 (Birke ‘593) is utilized as the English language version of DE 102011014892, and all citations for DE 102011014892 below are directed to the US publication.
With regard to claim 1, Birke ‘609 teaches a method for producing olefins from dimethyl ether (paragraph [0002]) comprising the following steps:
a) providing a reactor 60 for the conversion of DME to olefins comprising a plurality of catalyst stages 60a-60f- comprising solid catalyst (paragraph [0063]) which are connected such that the product gas is fed from one catalyst stage into another catalyst stage (paragraph [0016]) wherein upstream of each catalyst zone a reactant mixture is fed through conduits 51a-51f (paragraph [0063]) and wherein the last reaction section produces the product through conduit 61 (Fig 2, paragraph [0101]).
b) introducing a reactant mixture comprising DME into each reaction stage through conduits 51a-51f (paragraph [0063]) where at least one reaction stage also has steam (paragraph [0018]) and at least one recycle stream 71 and 72b-72f (paragraph [0063]).
c) converting the DME to olefins and producing the product comprising olefins (paragraph [0002])
d) separating the product in a processing means 70 to obtain a recycle gas 71, a propylene stream, and a fraction of C5+ hydrocarbons (paragraph [0068]). Birke ‘609 teaches that the processing means 70 is incorporated by reference to DE 102011014892 (paragraph [0068]). Birke ‘593 teaches that the means for separating are distillation columns (thermal separation) (paragraph [0069]).
e) obtaining the propylene stream (paragraph [0068]).
f) recycling the recycle gas as the recycle gas streams 71 and 72b-72f to the at least one reaction stages above (paragraph [0063]).  
Birke ‘609 further teaches that the dimethyl ether is gaseous (paragraph [0015]) and that the recycle gas and steam are gaseous (paragraph [0017]). Thus, all streams are introduced exclusively in gaseous form as claimed.
	With regard to claim 2, Birke ‘609 teaches that each reaction zone is supplied with feed 51a-51f and recycle gas 71 and 72b-72f (paragraph [0063])
	With regard to claim 3, Birke ‘609 teaches that a first recycle gas is charged through line 71 and a second gas with a different composition is charged through lines 72b-72f (paragraphs [0045], [0068]).
	With regard to claim 7, Birke ‘609 teaches that the reactor comprises several catalyst stages and that each catalyst stage is equipped with its own supply conduit for recycle gas and one associated control means, such that the catalyst stages can be controlled independently (paragraph [0037]). 
	With regard to claims 11 and 12, Birke ‘609 teaches that the inlet temperature of the gas streams is 420°C to 500°C (paragraph [0022]) and the pressure is 0.8 to 5 bar(a) (paragraph [0029]). The pressure is within the range of less than 7 bar(a) and the temperatures are within the range of at least 5°C over the dew point of any mixture of DME, water, and methanol where there is at least 70% DME (paragraph [0040]) in the feed at any of the pressures listed in Birke ‘609 of instant claim 11 and within the range of at least 140°C of instant claim 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Birke et al. (US 2014/0228609, cited on IDS 05 March 2020) (Birke ‘609) and Birke et al. (DE 102011014892).
With regard to claim 4, Birke ‘609 teaches that the recycle gas contains 10-70 wt% C2 and/or C4-C8 olefins (page 7, claim 9). This overlaps the range of “predominantly” (greater than 50 wt% as defined in the specification) C2-C8 hydrocarbons of instant claim 4. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
With regard to claim 5, Birke ‘609 teaches that the recycle gas contains 10-70 wt% C2 and/or C4-C8 olefins (page 7, claim 9). When the recycle stream contains only C2 hydrocarbons in an amount of 10-70 wt%, this is equivalent to exclusively recycling a stream containing C2 to C4 hydrocarbons as in claim 5. The range of 10-70 wt% overlaps the range of “predominantly” of instant claim 5. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 6, Birke ‘609 is silent with regard to the pressure drop over the feeding apparatus for the reactant mixture. However, because Birke ‘609 teaches a similar process for producing olefins from a similar feed of dimethyl ether at similar pressure and temperature as claimed, with a similar apparatus comprising multiple reactor sections and where the feed are similarly fed as gaseous streams, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the process of Birke ‘609 would produce similar results as the claimed process, including a pressure drop of less than 5 bar(a), absent any evidence to the contrary.
Claims 1-3, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hack et al. (US 2003/0139635).
With regard to claim 1, Hack teaches a method for producing propylene from methanol (paragraph [0001]) comprising the following steps:
a) providing a plurality of reactors 6, 12, and 18 each comprising a catalyst zone where the reactors are in serial connection with each other, where the effluent from an earlier reactor flows into the next reactor, where each reactor comprises a feeding apparatus 3a, 3b, 3c for a reactant, where the last reactor provides a conduit 15 for the product, and where each reactor comprises a zeolite (solid) catalyst (Fig. 1, paragraphs [0012], [0015], [0007])
b) introducing a reactant mixture through 3a-3c, where the mixture comprises methanol, DME, and steam (paragraph [0012]) and introducing the product from 6 into 12 and the product from 12 into 18 (paragraph [0014], Fig. 1).
c) converting the DME to olefins and discharging the product mixture (paragraph [0015]).
d) separating the product 15 into at least propylene and C4+ hydrocarbons (paragraph [0016]).
e) recovering the propylene through line 12 (paragraph [0016], Fig. 1).
f) recycling the overhead of the C4+ hydrocarbons through line 5 and also partially through lines 3a and 3c (paragraph [0016]). 
Hack further teaches that the DME mixture including steam is a vapor mixture, and that the residual hydrocarbons are in part gaseous and in part recirculated (paragraph [0004]). Hack does not specifically teach that the recirculated fractions are entirely in the gaseous phase. However, Hack teaches that the recirculated portion can be at least comprised of hydrocarbons which are at least partially gaseous (paragraph [0004]) and specifically teaches that the recirculating portion may be mixed with the portion in lines 3a or 3c (paragraph [0016]), which are known to be gaseous (paragraph [0004]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use only the gaseous portion of hydrocarbons for the recirculating hydrocarbons, because Hack teaches that the recirculated hydrocarbons comprise gaseous hydrocarbons and also teaches that the recirculated hydrocarbons may be mixed with a gaseous stream, and thus it would be obvious that the recirculated hydrocarbons would also be able to be gaseous, as claimed, absent any evidence to the contrary. 
	With regard to claim 2, Hack teaches that all reaction sections are supplied with steam and DME through lines 3a-3c (paragraph [0012])
With regard to claim 3, Hack teaches that a stream 4 comprising ethylene (paragraph [0024]) and a stream 5 comprising C4+ hydrocarbons are recirculated to the reactor (paragraph [0016]).
With regard to claim 6, Hack is silent with regard to the pressure drop over the feeding apparatus for the reactants. However, because Hack teaches a similar process for producing olefins from a similar feed of dimethyl ether at similar pressure and temperature as claimed, with a similar apparatus comprising multiple reactor sections and where the feed are similarly fed as gaseous streams, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the process of Hack would produce similar results as the claimed process, including a pressure drop of less than 5 bar(a), absent any evidence to the contrary.
	With regard to claim 8, Hack is silent with regard to the partial pressure of the oxygenate inside the catalyst stages. However, the partial pressure of the oxygenates is a process parameter, and can be optimized. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters, including the partial pressure of oxygenates of 0.1 to 0.5 bar(a), through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
	With regard to claim 9, Hack teaches that the DME mixture is produced by supplying methanol to a reactor and passing it through the catalyst bed to obtain a first vapor mixture comprising DME, methanol, and steam (paragraph [0012]). Hack then teaches dividing the first vapor mixture into partial streams which are directed into each reactor (paragraph [0012]). This is equivalent to the DME of claim 9, which is produced by dehydration of vaporous methanol to produce a mixture comprising DME, steam, and methanol vapor, which is sent to the OTO reactors without an additional separation step. 
	Also with regard to claim 9, the recitation that the DME is “produced in” an etherification reactor etc. is product-by-process language. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113.” The product mixture comprising DME, steam, and methanol of Hack is considered to be equivalent to Applicant’s product mixture comprising DME, methanol, and steam, absent any evidence to the contrary.
With regard to claim 10, Hack teaches that the vapor mixture contains at least 50 vol% DME (paragraph [0012]), which is equivalent to at least 64.8 wt% DME. This overlaps the range of between 50 and 70 wt% DME of instant claim 10. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claims 11 and 12, Hack teaches that the pressure of the first reactant mixture is 1.8 bar and the temperature is 435°C (paragraph [0022]). The pressure is within the range of less than 7 bar(a) and the temperature is within the range of at least 5°C over the dew point of 87°C for the mixture of 32mol% methanol, 34 mol% DME and 34 mol% steam of paragraph [0022], and is also within the range of at least 140°C of instant claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772